UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT



                           No. 97-20818


                         SHIRLEY SHIRLEY,

                                               Plaintiff-Appellant,


                               VERSUS


                        KMART CORPORATION,

                                               Defendant-Appellee.




          Appeal from the United States District Court
               for the Southern District of Texas
                          (H-94-CV-4416)


                         October 20, 1998
Before DeMOSS, PARKER, AND DENNIS, Circuit Judges.

PER CURIAM*:

     AFFIRMED.   See 5th Cir. R. 47.6




     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.